internal_revenue_service national_office technical_advice_memorandum date third party communication government agency date of communication date ------------------------------------- ------------------------------ ------------------------- ---------------- ------- ------------------ index uil no tam-118420-05 case-mis no number release date ----------- ------------------------------ --------------------- taxpayer's name taxpayer's address taxpayer's identification no year involved date of conference legend taxpayer facility location a state a agency year year year year year year date date equipment a equipment b equipment c --------------------------------------- ------------------------------------- ------------- ---------------------------------- ------------- ------------------------------------------------- ------- ------- ----------- ------- ----------- ------- --------------- ------------------- ------------------------------------ ----------------------------------- --------------------------------------------------------------------------------------- ---------------------------------- --------------------------------------------------------------------------------------- ----------------------- tam-118420-05 equipment d statute code a --------------------------------------------------------------------------------------------------------- code b regulation c regulation d amount a amount b amount c d amount e amount f g amount h amount i j ----------------------------------------------------------- ---------------------------------------------------------- ------------------------------------------------------------ ------------------- --------------- ------------------- --- ------------------- -------------- --- ----------------- ----------------- -------- issues whether any portion of the costs incurred by taxpayer for the performance of a beneficial environmental project bep is an amount analogous to a nondeductible fine or similar penalty as defined under sec_162 of the internal_revenue_code whether taxpayer may include in the basis of assets it produces under sec_263a or as the basis_of_property under sec_1012 any portion of the bep costs that is an amount analogous to a fine or similar penalty conclusion s a portion of the costs incurred by taxpayer for the performance of a bep is an amount analogous to a nondeductible fine or similar penalty as defined under sec_162 taxpayer may not include in the basis of assets it produces under sec_263a or as the basis_of_property under sec_1012 the portion of the bep costs that is an amount analogous to a fine or similar penalty facts taxpayer operates a facility in location a state a the facility began operating in year and has operated under air quality permits from the state a agency since year in date as part of the facility’s air quality permit update process under title v of the clean air act the agency asked taxpayer to review changes made during the year tam-118420-05 timeframe to its equipment a taxpayer agreed to conduct the review and voluntarily expanded it to cover the entire facility dating back to year the results of this review indicated that taxpayer may not have obtained required air quality permits for certain facility changes made during year including a physical and operational changes to equipment b and b other changes to equipment c the practical effect of these alleged permitting issues was that the emissions from the facility may have been in excess of those allowed by the clean air act under the state a statute the agency is entitled to initiate an enforcement proceeding on behalf of state a and may seek injunctive relief to compel parties to bring their plant emissions within the standards of the clean air act and or monetary penalties for noncompliance code a before the agency could conduct its own investigation or open an enforcement proceeding based on taxpayer’s self-audit however taxpayer approached it with a settlement offer instead of paying a civil penalty and spending approximately amount a to bring its existing systems into compliance taxpayer proposed to undertake a bep a major project to convert its equipment b to a design that would reduce emissions well below the clean air act standards taxpayer proposed to transfer half of the resulting emissions credits to the agency and to use the other half of the credits to expand the facility by adding equipment d ordinarily to determine whether or not to assess a civil penalty and the amount of the penalty or settlement thereof the agency is required by code a to consider certain factors these factors include the history of previous violations or noncompliance the nature and gravity of the violation the gross revenues generated by the violator the degree of culpability the risk to human health or property the reporting or concealment of the violation attempts to mitigate damages and the monetary benefits realized through noncompliance code a if the agency determines that a civil penalty will be assessed it uses a matrix to determine the amount regulation c the matrix categorizes each penalty event each day of pollution in excess of the limit allowed by the clean air act as major moderate or minor in terms of the nature and gravity of the violation and the degree or risk to human health or property id then the penalty amount is adjusted within a range set out in the matrix by considering certain violator- specific facts and circumstances id the agency is authorized to settle environmental enforcement actions with beps alone or with beps and the payment of a cash penalty under code b such settlement sec_1 the clean air act u s c sec_7401 et seq requires states to develop and submit to the epa an operating permit program which meets the requirements of title v of the act the act also requires states to adopt their own implementation plans approved by the epa for the enforcement of primary ambient air quality standards as promulgated by the environmental protection agency epa u s c sec_7410 tam-118420-05 shall be considered a civil penalty for tax purposes a bep is a project that provides for environmental mitigation and that the defendant is not otherwise legally required to perform regulation d a bep cannot include improvements that a respondent would be required to perform as injunctive relief in the enforcement proceeding at issue ie the costs of bringing its existing equipment into compliance and the bep must meet certain requirements set forth in the regulations id as a practical matter in this situation where the proposed bep is the installation or upgrading of equipment to replace the old equipment that precipitated the emissions violation the compliance portion of the enforcement action settlement agreement is subsumed within the bep ordinarily an agreement to undertake a bep does not excuse a respondent’s obligation to remedy a violation by bringing its existing equipment into compliance the agency ultimately accepted taxpayer’s settlement proposal during the settlement negotiations the agency sent a notice of potential penalty3 to taxpayer detailing the alleged emissions violations and notifying taxpayer of state a’s right to seek injunctive relief and to assess penalties during an enforcement proceeding as part of its internal process to obtain approval of the proposed settlement the agency prepared a memorandum for the state a attorney general’s office outlining the factors they considered in determining whether a civil penalty would be assessed against taxpayer and the amount of such a penalty the memorandum concludes that a penalty was contemplated and the maximum amount in this particular case would be amount b the parties signed a settlement agreement on date the settlement agreement provides that taxpayer will undertake the bep at a cost of at least amount c this figure represents d of the bep’s then total estimated cost of amount e the agreement provides that taxpayer would have had to spend approximately amount a to meet the current clean act standards and so designates the balance of amount f of the total estimated costs as the amount of the bep the agreement further provides that the agency accepts the bep in full settlement of the claims outlined in its notice of potential penalty taxpayer capitalized the amount spent on the bep under sec_263 and sec_263a and began depreciating the project as it was placed_in_service beginning in year taxpayer included the depreciation in inventory costs under sec_263a and sec_1 263a- e ii i of the income_tax regulations the irs operating division field contends it should deny g of taxpayer’s claimed depreciation deduction the field’s calculations are as follows taxpayer incurred a total of amount h for the bep the estimated cost of bringing its former systems into compliance would have been amount a which would have constituted the injunctive relief portion not the bep portion of the settlement the field subtracted amount a from amount h reducing the bep cost to additionally state a’s website contains a section describing beps and characterizes all environmental settlements whether they contain a bep and a cash penalty or solely a bep as a civil penalty for tax purposes a notice of potential penalty signals the opening of a formal enforcement proceeding tam-118420-05 amount i or j of the total amount the field seeks to deny taxpayer’s inclusion of g of its depreciation ie the portion of the balance of the construction costs allocable to the bep or the alleged punitive portion of the settlement which taxpayer added to its inventory costs and deducted as cost_of_goods_sold or on hand at the close of the taxable_year law and analysis whether any portion of the costs incurred by taxpayer for the performance of a beneficial environmental project bep is an amount analogous to a nondeductible fine or similar penalty as defined under sec_162 generally taxpayers are taxed on net_income and may deduct under sec_162 all ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business including judgments settlements and similar payments prior to courts used public policy grounds to deny deductions for business_expenses if allowing the deduction would frustrate a sharply defined national or state policy see eg 356_us_30 the tank truck rentals case involved the issue of whether a trucking company could claim a business_expense deduction for payment of fines imposed for the violation of state motor_vehicle weight limit laws the court examined the state laws at issue and concluded that the fines were imposed for punitive and deterrent purposes the court held that the irs had been correct to disallow the deduction of a business_expense on public policy grounds because allowing the deduction would frustrate sharply defined national or state policies proscribing particular types of conduct evidenced by some governmental declaration thereof id pincite in tank truck rentals the sharply defined state policy was the state’s interest in punishing those who violate weight limit laws on its highways thereby causing excess damage to the roadways and deterring such unlawful conduct in the future id the purpose of this public policy doctrine is to prevent favorable tax treatment from blunting the sting of a validly imposed penalty by allowing the taxpayer a deduction for federal_income_tax purposes 36_tc_173 in congress enacted sec_162 illegal_bribes_kickbacks_and_other_payments sec_162 fines and penalties and sec_162 treble damage payments under antitrust laws effectively codifying the extent to which deductions under sec_162 would be disallowed on public policy grounds sec_162 provides that no deduction shall be allowed under sub sec_162 for any fine or similar penalty paid to a government for the violation of any law sec_1_162-21 of the regulations provides that a fine or similar penalty includes an amount_paid in settlement of the taxpayer’s actual or potential liability for a fine or penalty civil or criminal sec_263 denies a deduction for any capital expenditures sec_263 provides that no deduction shall be allowed for any amount_paid out for new buildings or for permanent improvements or betterments to increase the value of any property or tam-118420-05 estate in addition sec_263a requires a taxpayer to capitalize the direct and certain indirect_costs of producing property because the amounts paid out by taxpayer for the construction of the bep constitute capital expenditures under sec_263 and sec_263a these amounts cannot be deducted under sec_162 consequently sec_162 which only prohibits deductions under sec_162 does not by its own terms apply to deny a tax_benefit for the amounts at issue nevertheless because sec_162 represents a codification of the public policy doctrine we believe the analyses used by the courts and the service in determining whether certain expenses meet the definition of a fine or similar penalty for purposes of sec_162 are relevant for determining whether any expenditure or a portion thereof constitutes a fine or penalty whose allowance as a tax_benefit would frustrate public policy thus if taxpayer’s expenditures as part of its settlement agreement are analogous to the types of fines_or_penalties that have been disallowed under sec_162 then there is a compelling basis to disallow such expenditures under a public policy rationale in the present case taxpayer argues that its costs of performing the bep did not constitute payments in settlement of a civil penalty specifically taxpayer notes that it had proposed the project before an enforcement proceeding was formally opened that it undertook the bep for good and sufficient business reasons independent of any potential penalty that its liability for any penalty had not been established and that the project would provide significant benefits for state a while these facts may be accurate they are not relevant in determining the character of settlement payments at issue rather in order to evaluate the deductibility of a settlement payment the courts and the service have looked to the origin and character of the liability giving rise to the claim not the taxpayer’s motive for making the payment or the effect of the payment on the taxpayer’s situation at the time the payment is made see eg 77_tc_608 see also 372_us_39 756_f2d_44 6th cir therefore in order to determine whether the costs of the bep constitute payments in settlement of a non-deductible fine or penalty the analysis must focus on the nature of the liabilities that resulted in the bep and not taxpayer’s motives for proposing or accepting the bep or the benefits of the bep to other parties in addition for purposes of sec_162 the courts and the service distinguish between punitive and remedial payments labeled civil penalties or settlements of those penalties the punitive vs remedial test under the punitive vs remedial test a payment imposed for purposes of enforcing the law or as punishment for its violation is not deductible while a payment imposed as a remedial measure or to compensate the government or another party is deductible even if it is labeled as a fine or penalty see eg 116_f3d_382 9th cir 708_f2d_1043 6th cir in order to determine the purpose of a payment under the punitive v remedial test courts first look to legislative intent including the language of the statute or ordinance in question its legislative_history and other court decisions construing the statute or ordinance 708_f2d_1043 6th cir 80_tc_804 where a payment ultimately serves each of these purposes the court looks to the purpose that the payment was designed to serve talley indus inc v commissioner f 3d pincite 73_tc_1226 72_tc_1136 here we evaluate taxpayer’s settlement by examining the origin of the agency’s underlying claims which are alleged violations of the clean air act and the state a statute an underlying purpose of the civil penalties imposed under the clean air act is to punish violators and to deter future violations see eg colt industries inc v united_states cl_ct pollution controls in this case are imposed for the general welfare by the exercise of sovereign powers civil penalties are to protect those interests not to compensate for injuries to proprietary interests in business or property aff’d on other grounds 880_f2d_1311 10th cir the notice of potential penalty outlines numerous alleged state a statutory violations and provides that the agency may seek injunctive relief requiring taxpayer to bring its systems into compliance with the emissions standards or civil penalties or both the factors in code a to be considered in determining whether a civil penalty will be assessed do not include the quantification of any damages caused by the noncompliance these factors include the history of previous violations or noncompliance the nature and gravity of the violation the gross revenues generated by the violator the degree of culpability the risk to human health or property the reporting or concealment of the violation attempts to mitigate damages and the monetary benefits realized through noncompliance code a moreover the state a regulations also note that penalties must be sufficient to deter future violations and to achieve and maintain expeditious compliance see regulations c the fact that taxpayer performed a bep in settlement of potential civil penalties does not change their nature as civil penalties code b expressly provides that all settlements of enforcement actions including those that require beps are to be considered a civil penalty for tax purposes based on these facts we believe the purpose of the civil penalty ie the portion of the bep imposed in settlement of those potential penalties under the state a statute5 was to punish taxpayer and to deter future violations there is no indication that any portion of although the tank truck rentals decision pre-dates the enactment of sec_162 the court used the same type of analysis to determine that the purpose of the state statutes at issue was punitive instead of compensatory tank truck rentals u s pincite the state a regulations and the settlement agreement specifically excludes from the bep expenditures and thus from the civil penalties any amounts that represent injunctive relief regulation d thus we exclude from the penalty amount analysis the injunctive relief portion of the settlement or amount a the amount taxpayer would have spent to upgrade or replace its old equipment to meet the current clean air act standards tam-118420-05 these civil penalties was intended to provide remediation or to constitute compensatory_damages taxpayer claims that sec_162 is inapplicable here because the settlement agreement required taxpayer to incur the costs to construct an asset rather than pay a cash penalty to the government however the courts have interpreted sec_162 more broadly for example several cases support the proposition that payments made to parties other than the government may constitute nondeductible fines or similar penalties within the meaning of sec_162 see eg 756_f2d_44 6th cir civil penalty imposed for violating a federal trade commission consent order was not deductible even though taxpayer was permitted to apply the penalty toward the settlement of his liabilities in a class-action lawsuit 88_tc_1384 aff’d without published opinion 850_f2d_611 9th cir criminal restitution payments made directly to victims was a non-deductible penalty allied- signal inc v commissioner tcmemo_1992_204 aff’d in unpublished opinion 54_f3d_767 3d cir in allied-signal the taxpayer had been convicted of environmental crimes and was sentenced to a fine in excess of dollar_figure million the taxpayer contributed dollar_figure million to an environmental endowment fund with the understanding from the court that the proposed dollar_figure million criminal fine would be reduced by the same dollar_figure million the tax_court held that the payment was in substance a fine or similar penalty under sec_162 reasoning that it was an involuntary payment ordered or directed by a court that any compensatory or remedial purposes the payment served was minimal and that it was imposed for punishment and deterrence allied-signal tcmemo_1992_204 although these cases all involve cash payments not the construction of assets we believe the same rationale for prohibiting a tax_benefit applies here as the court noted in allied-signal w hile the form of the payment does not necessarily fit within the letter of sec_162 in substance petitioner paid a criminal fine to allow petitioner a deduction in this case would be to exalt artifice above reality and to deprive the statutory provision in question of all serious purpose id in the present case if taxpayer had settled its civil penalty by making a cash payment to state a that payment would be a nondeductible fine or penalty under the authorities outlined above the result should not change because taxpayer settled its civil penalty by agreeing to incur the costs of performing a project to benefit the environment instead of incurring a direct cash payment having concluded that a portion of the cost of the bep should be characterized as an amount analogous to a nondeductible fine or similar penalty as defined under sec_162 the next issue is computing this amount in order to make this determination the courts and the service have examined the facts and circumstances of each case to ascertain tam-118420-05 evidence of the parties’ intent at the time of the settlement 116_f3d_382 9th cir revrul_75_230 1975_1_cb_93 generally a taxpayer seeking to deduct a lump-sum settlement payment has the burden of establishing entitlement to a deduction talley indus f 3d pincite thus in this case taxpayer has the burden of proving what portion if any of the bep costs was not intended to be characterized as a fine or similar penalty in general the office of associate chief_counsel issues technical_advice in response to technical or procedural questions on the interpretation of the tax law see section dollar_figure of revproc_2006_2 2006_1_irb_89 the associate’s office does not usually issue technical_advice on purely factual issues accordingly we leave the final_determination of the factual issue of what portion of the cost of the bep should be characterized as analogous to a fine or similar penalty to the field the field should examine all the evidence to determine the parties’ intent at the time of the settlement as well as determine whether taxpayer has met its burden_of_proof to establish entitlement to a deduction in making this determination the field should consider the memorandum prepared by the agency for the state a attorney general’s office concluding that although the penalty calculations had not been finalized the maximum penalty amount that the agency would recommend was amount b in addition the field should consider any other written evidence of the parties’ intent prepared contemporaneous with the settlement agreement whether taxpayer may include in the basis of assets it produces under sec_263a or as the basis_of_property under sec_1012 any portion of the bep costs that is an amount analogous to a fine or similar penalty even though we have concluded that a portion of taxpayer’s expenditures is analogous to a fine or similar penalty under sec_162 the deduction of any such amount is not directly prohibited under sec_162 as discussed above because amounts incurred by taxpayer for the construction of the bep constitute capital expenditures under sec_263 and sec_263a these amounts cannot be deducted under sec_162 and sec_162 does not directly apply nevertheless the field contends that because a portion of the amounts spent on the bep would be characterized as a fine or penalty under the definitions provided under sec_162 these amounts should be excluded from basis under sec_263a and sec_1012 on public policy grounds in other words allowing taxpayer to recover these fines_or_penalties through cost_of_goods_sold or other basis_adjustment would frustrate the public policy of punishing violators and deterring future violations of the environmental laws a sec_263a the next issue considered in this request for technical_advice is whether taxpayer may capitalize under sec_263 and sec_263a the amounts it incurs for the construction of the bep notwithstanding that as discussed above sec_162 would deny a deduction under tam-118420-05 sec_162 for an amount analogous to a fine or similar penalty taxpayer asserts that the amounts at issue constitute capital expenditures under sec_263 and sec_263a which are not subject_to the limitation of sec_162 for the reasons described below taxpayer may not include in the basis of assets it produces under sec_263a any portion of the bep costs that represents an amount analogous to a fine or similar penalty in this case sec_263 and sec_263a require taxpayer to capitalize certain amounts in connection with the construction of the bep in particular sec_263 denies a deduction for capital expenditures by providing that taxpayers cannot deduct any amount_paid out for new buildings or for permanent improvements or betterments to increase the value of any property or estate see also sec_1_263_a_-1 sec_1_263_a_-1 directs taxpayers to use sec_263a and the regulations thereunder for cost capitalization_rules for amounts for the production of self-constructed assets under sec_263a taxpayer must capitalize its direct costs of producing property together with such property’s proper share of those indirect_costs part or all of which are allocable to such property the description of direct and indirect_costs that must be capitalized under sec_263a is very broad and without more could potentially include costs that are not otherwise deductible under the code however sec_263a specifically provides that a ny cost which but for this subsection could not be taken into account in computing taxable_income for any taxable_year shall not be treated as a cost described in this paragraph that is an amount may not be capitalized under sec_263a if it cannot otherwise be taken into account in computing taxable_income the regulations under sec_263a clarify this by stating any cost which but for sec_263a and the regulations thereunder may not be taken into account in computing taxable_income for any taxable_year is not treated as a cost properly allocable to property produced under sec_263a and the regulations thereunder thus for example if a business meal deduction is limited by sec_274 to percent of the cost of the meal the amount properly allocable to property produced or acquired for resale under sec_263a is also limited to percent of the cost of the meal sec_1_263a-1 pursuant to this regulation in order for a taxpayer to include a cost under sec_263a the cost must be eligible to be taken into account in computing taxable_income by virtue of a code section other than sec_263a otherwise taxpayers with property subject_to sec_263a self-constructed assets or property acquired for resale would be allowed to capitalize and take into account via amortization depreciation_deductions or increased basis recovery upon disposition costs that may not be taken into account by taxpayers without sec_263a property the service has consistently adhered to an interpretation of sec_263a that does not allow for disparity in calculating taxable_income between taxpayers with sec_263a property and those without such property tam-118420-05 this interpretation of sec_263a is consistent with the legislative_history of sec_263a which indicates that the flush language of sec_263a was added to clarify that a cost is subject_to capitalization only to the extent it would otherwise be taken into account in computing taxable_income h_r rep no pincite indeed the legislative_history of sec_263a clarifies that an amount that is not otherwise allowable in determining taxable_income may not be capitalized and recovered through depreciation or amortization deductions as a cost of sales or in any other manner id this reasoning would prohibit taxpayer from including in the basis of assets it produces under sec_263a any portion of the bep costs that represents an amount analogous to a fine or similar penalty the deduction of which is prohibited by sec_162 by contrast some have interpreted the parenthetical to the flush language in sec_263a - but for this subsection -- as incorporating prior_law into the scope of costs that a taxpayer may capitalize under sec_263a under such an interpretation the flush language applies only to costs that a taxpayer could not capitalize under another provision of the code such as sec_263 prior to the enactment of sec_263a in other words if a cost could have been capitalized under sec_263 prior to the enactment of sec_263a that cost may still be capitalized to property that is subject_to sec_263a for the reasons discussed below this view is not correct first the language of sec_263a and the regulations covers all direct and indirect_costs allocable to property produced by a taxpayer it is not limited to additional costs required to be capitalized after the effective date of sec_263a sec_263a by its own terms applies to direct costs as well as indirect_costs allocable to property produced_by_the_taxpayer likewise the regulations under sec_263a provide rules for both direct and all indirect_costs direct costs and many indirect_costs were in fact capitalized under prior_law moreover the regulations under other cost capitalization and cost_recovery provisions most notably sec_263 refer to sec_263a and the regulations thereunder for cost capitalization_rules applicable to real or tangible_personal_property produced by a taxpayer see eg sec_1_263_a_-1 sec_1_162-12 sec_1_174-2 neither the code nor regulations refers to the potential application of other capitalization provisions with respect to property subject_to sec_263a the code and regulations are structured as if sec_263a contains the exclusive capitalization_rules applicable to real or tangible_personal_property produced_by_the_taxpayer second the congress intended for sec_263a to be a single comprehensive set of capitalization_rules for property produced by a taxpayer or acquired for resale prior to the enactment of sec_263a cost capitalization requirements varied between types of property and among industries congress believed that a single comprehensive set of rules should govern the capitalization of costs of producing acquiring and holding property s rep no pincite to that end sec_263a was enacted sec_263a is often referred to as the uniform_capitalization_rules because their intent and effect is to apply a single comprehensive set of rules to property produced_by_the_taxpayer and property acquired for resale the act applies a tam-118420-05 single set of capitalization_rules to all costs incurred in manufacturing and constructing property joint_committee on taxation general explanation of the tax_reform_act_of_1986 pincite comm print thus looking to another provision of the code or prior case law would yield inconsistent capitalization_rules and requirements for different types of property and in different industries undermining the congress’s intent to establish uniform_capitalization_rules for all real or tangible_personal_property produced_by_the_taxpayer likewise looking to another provision of the code or prior case law undermines the congress’s intent to establish a single comprehensive set of rules for property acquired for resale finally the congress believed that a single comprehensive set of capitalization_rules would make the income_tax more neutral in its effect on business decisions thus taxpayers would not be able to shop for different cost capitalization_rules in deciding whether and what type of property to produce and in which business to invest this congressional policy is supported by the flush language of sec_263a if otherwise non-deductible costs were allowed to be capitalized under sec_263a taxpayers that produce property for use in their business would have an income_tax advantage over taxpayers that purchase property for use in their business as well as taxpayers engaged in service businesses these three reasons demonstrate that the flush language in sec_263a should not be interpreted as incorporating prior_law into the scope of costs that a taxpayer can capitalize under sec_263a accordingly in order for taxpayer to capitalize an amount under sec_263a taxpayer must otherwise be able to take that amount into account in determining taxable_income absent the capitalization provisions of sec_263 and sec_263a the cost of the bep would fall under sec_162 as an ordinary_and_necessary_expense paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business as discussed above however sec_162 would prohibit a sec_162 deduction for the portion of the cost that is an amount analogous to a fine or similar penalty therefore because taxpayer could not deduct the portion of the cost that is analogous to a fine or penalty under sec_162 if it were not incurred by reason of a production activity it may not capitalize that portion under sec_263a see sec_263a and sec_1_263a-1 b sec_1012 even if the flush language of sec_263a did not by its terms prevent taxpayer from claiming basis for that portion of the cost of the bep that was analogous to a fine or similar penalty the public policy doctrine would still preclude taxpayer from claiming basis under sec_1012 for such amount because the amounts that represent an amount analogous to fines or similar penalties are not capitalized into basis they may not be recovered through depreciation accordingly it is not necessary to rule on whether depreciation would be denied on other grounds tam-118420-05 as discussed above the public policy doctrine is a common_law rule that disallows deductions when allowance would frustrate sharply defined national or state policies proscribing particular types of conduct evidenced by some governmental declaration thereof tank truck rentals u s pincite the supreme court has noted that d eduction of fines and penalties uniformly has been held to frustrate state policy in severe and direct fashion by reducing the 'sting' of the penalty prescribed by the state legislature id thus fines and penalties and amounts analogous to fines and penalties in particular are subject_to disallowance under the public policy doctrine while the doctrine has been codified and its scope limited in the text of sec_162 and certain regulatory provisions the public policy doctrine as a common_law rule_of federal_income_tax law limits tax benefits even in the absence of any statute or regulation providing for disallowance for example revrul_77_126 1977_1_cb_47 addresses whether the forfeiture of illegal gambling devices for nonpayment of taxes results in losses deductible by the taxpayer under sec_165 the ruling holds that although congress codified and limited the public policy doctrine in the case of ordinary and necessary business_expenses by amending sec_162 and enacting sec_162 and g the rules for disallowing a deduction under sec_165 on the grounds of public policy are not so limited the ruling disallows the sec_165 deduction because allowing the taxpayer to deduct the losses would frustrate sharply defined public policy by soften ing the sting of the forfeiture revrul_82_74 1982_1_cb_110 addresses the federal_income_tax consequences that follow when taxpayer pays an arsonist to burn down an office building and collects but is subsequently required to return insurance proceeds the ruling concludes that gain from collection of the proceeds is ordinary_income and that repayment of the proceeds entitles taxpayer to a loss deduction equal to the amount of gain previously reported further taxpayer’s basis in the building is reduced to zero because taxpayer’s loss is nondeductible even though sec_1_165-3 would ordinarily increase the adjusted_basis of the taxpayer’s building by the net cost incurred with respect to the destruction of the property the ruling holds that the basis_adjustment is precluded on public policy grounds because the allowance of an upward basis_adjustment for the payment to the arsonist would severely and immediately frustrate the statutory scheme regarding arson and insurance fraud courts likewise have employed the public policy doctrine to disallow various tax benefits that would be inconsistent with articulated public policy for example courts have held that a loss deduction will be denied when to allow the deduction would frustrate a sharply defined federal or state policy e g 34_tc_1100 aff’d per curiam 294_f2d_957 5th cir disallowing sec_165 loss or sec_166 see eg sec_162 f and g and sec_1_61-3 sec_1_212-1 sec_1_471-3 sec_1_213-1 and sec_1 e of the regulations tam-118420-05 bad_debt deduction for a tax penalty in part because the deterrent impact of the tax penalty would be softened and violations of statutory duty would be encouraged see also 88_tc_677 aff’d 867_f2d_605 1st cir disallowance of deduction for a casualty_loss for destruction of home resulting from taxpayer lighting his wife’s clothes on fire and hackworth v commissioner tcmemo_2004_173 disallowance of loss deduction under sec_165 for forfeiture of proceeds from illegal gambling operation cf 27_tc_758 public policy doctrine applied to disallow a personal_exemption for a woman illegally cohabitating with the taxpayer later codified as sec_152 330_fsupp_1150 d d c aff’d per curiam sub nom 404_us_997 private_schools maintaining racially discriminatory admissions policies that clearly violate federal policy denied qualification under sec_501 in this case allowing taxpayer basis for expenditures that are analogous to a fine or penalty would permit taxpayer to derive a tax_benefit that would soften the sting of the intended penalty taxpayer should not be able to derive a tax_benefit from such expenditures either in the form of increases to cost_of_goods_sold resulting from inclusion of depreciation in inventory or in the form of a basis offset in the event there is a disposition of the bep in fact whether the costs in issue may be included in cost_of_goods_sold is addressed directly by regulation sec_1_61-3 provides that in the case of a manufacturing business gross_income is determined without subtraction of amounts which are of a type for which a deduction would be disallowed under sec_162 f or g in the case of a business_expense see also sec_1_471-3 providing that in valuing inventories cost does not include such amounts these regulations are consistent with and promote the policy expressed in tank truck rentals -- to not permit tax benefits to frustrate sharply defined national or state policies proscribing particular types of conduct evidenced by some governmental declaration thereof u s pincite moreover that policy is fully applicable when determining whether costs analogous to a fine or penalty should be included in basis for purposes other than calculating cost_of_goods_sold such as when determining gain_or_loss the public policy doctrine is implicated regardless of whether taxpayer pays a fine incurs a cost otherwise included in cost_of_goods_sold or incurs a cost otherwise included in the sec_1012 basis of an asset and there is no justification for disparate treatment of these three situations taxpayer argues that the sixteenth_amendment to the united_states constitution and the statutory definition of income entitle it to full inclusion of the cost of the bep in basis we disagree and do not view the case law cited by taxpayer in support of these arguments to be controlling as discussed above depreciation_deductions need not be addressed in this case see supra note tam-118420-05 in 197_f2d_504 4th cir aff’g 102_fsupp_902 d md taxpayer a used car salesman purchased cars at prices in excess of ceilings set by the emergency price control act of taxpayer computed its gross_income by including the entire cost of the automobiles including the excess over the ceiling price in its cost_of_goods_sold the service disallowed these excess costs citing the sixteenth_amendment to the united_states constitution the district_court held for the taxpayer and reasoned that the entire cost of an automobile had to be taken into account when computing gain because constitutionally the only thing that can be taxed by congress is income the fourth circuit affirmed however rather than relying upon the sixteenth_amendment the court based its decision on statutory interpretation specifically the court focused on the predecessor to sec_61 sec_22 of the internal_revenue_code_of_1939 and the absence of express statutory or regulatory language limiting the meaning of the term cost to costs legally paid the court also pointed out that while the emergency price control act provided for civil and criminal penalties for its violation it did not as had other price control legislation provide for the disallowance of tax benefits as an additional sanction in 630_f2d_670 9th cir acq 1982_2_cb_2 a seller illegally transferred extra merchandise to customers in order to circumvent state law providing for minimum prices the service asserted that sec_162 prevented the seller from including the value of the extra merchandise in cost_of_goods_sold the court held in favor of the taxpayer the opinion cites 26_tc_707 which held that when a seller rebates part of its customer’s purchase_price the rebate is not a business_expense potentially deductible under sec_162 but rather an exclusion_from_gross_income the court viewed the delivery of extra merchandise as the equivalent of a rebate consequently the value of the extra merchandise was an exclusion_from_gross_income rather than a potential deduction and sec_162 which applies only to deductions was not applicable see also revrul_82_149 1982_2_cb_56 acquiescing to max sobel and holding that price rebates are not subject_to sec_162 initially it must be noted that these cases relied not on the sixteenth_amendment but on statutory interpretations of the code -- sec_162 in max sobel and the term cost in anderson oldsmobile congress however has signaled in sec_263a its intention that taxpayers not obtain an indirect_tax benefit by capitalizing to basis amounts for which a deduction is prohibited both anderson oldsmobile and max sobel predate sec_263a and therefore fail to take into account congress’ expressed intent to exclude costs from basis when necessary to protect public policy the sixteenth_amendment empowers the congress to lay and collect taxes on incomes from whatever source derived without apportionment among the several states and without regard to any census or enumeration tam-118420-05 moreover max sobel’s conclusion that sec_162 does not apply to exclusions from gross_income does not address the issue of whether the common_law public policy doctrine prevents a taxpayer from including in basis amounts that are analogous to fines_or_penalties and thereby deriving a tax_benefit that frustrates public policy max sobel is further distinguishable insofar as the case in substance concerned a rebate paid to a buyer there is no material difference between pittsburgh milk where the price is adjusted by a cash rebate and the present case where the price is adjusted by the delivery of extra merchandise max sobel f 2d pincite the court held that it was necessary to take into account the rebate in order to avoid overstating the actual economic selling_price of the goods that rationale however has no application to the facts of this case anderson oldsmobile is further distinguishable insofar as the court was swayed by legislative_history indicating that congress intended to exact a tax penalty on amounts paid in violation of certain price control legislation but not on violations of other acts including violations of the act in issue in that case thus in accordance with sec_263a sec_1_61-3 of the regulations and the public policy doctrine enunciated in tank truck rentals taxpayer may not include in the basis of assets it produces under sec_263a or in the basis_of_property under sec_1012 the portion of the bep costs that represents an amount analogous to a nondeductible fine or penalty under sec_162 caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
